UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARAZZ KEVIN MORAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:06-cr-00051-jct-1; 7:08-cv-80054-jct-mfu)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charazz Kevin Moran, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charazz         Kevin    Moran         seeks     to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.           The   order       is   not      appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El     v.   Cockrell,          537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that      Moran    has      not    made    the       requisite      showing.

Accordingly, we deny his motion for appointment of counsel and a

certificate       of     appealability          and    dismiss          the     appeal.        We

dispense    with        oral    argument        because           the    facts       and   legal

contentions        are       adequately         presented           in        the     materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3